Citation Nr: 0605833	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-17 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service for 16 days from June 16th 
to July 1st, 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1999, December 2000, and February 
2002 rating decisions by the Indianapolis, Indiana, Regional 
Office (RO), which denied service connection for a low back 
disability and for a psychiatric disability, claimed as 
depression, including as due to a back disability; and denied 
a total rating based on individual unemployability.  In 
November 2003, the Board remanded said appellate issues for 
additional development.  In that remand, the Board pointed 
out that appellant had expressed timely disagreement with a 
December 2000 rating decision's denial of service connection 
for migraine headaches, a left hip disability, and a left 
knee disability (all claimed as including due to a back 
disability) and directed the RO to issue a Statement of the 
Case addressing these additional issues in accordance with 
Manlicon v. West, 12 Vet. App. 238 (1999).  Appellant 
subsequently perfected an appeal of said additional issues.  

Although an October 2005 written statement from appellant's 
representative appears to raise a claim for service 
connection for a stomach disability secondary to medications 
taken for a back disability, since this issue has not been 
developed, it is referred to the RO for any appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The appellant's spina bifida occulta is congenital in 
origin.  It has not been shown by credible, competent 
evidence that it permanently increased in severity during 
service or that she has any superimposed, acquired low back 
disability that had its onset during service.  No spinal 
pathology other than spina bifida occulta was shown during 
service.

2.  It has not been shown by credible, competent evidence 
that a chronic, acquired psychiatric disability, migraine 
headaches, a left hip disability, or a left knee disability 
was present in service.  A chronic, acquired psychiatric 
disability, migraine headaches, a left hip disability, or a 
left knee disability was first medically shown after service 
and has not been shown by credible, competent evidence to be 
etiologically related to service.

3.  Service connection is not currently in effect for any 
disability.


CONCLUSIONS OF LAW

1.  A chronic, acquired low back disability was not incurred 
in or aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, (2004).

2.  Appellant's congenital spina bifida occulta was not 
aggravated by peacetime service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.304(b), 
3.306(a),(b) (2004).

3.  A chronic, acquired psychiatric disability was not 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2004).

4.  A migraine headache disorder was not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, (2004).

5.  A left hip disability was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, (2004).

6.  A left knee disability was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, (2004).

7.  The claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
dismissed.  38 C.F.R. § 4.16(a) (2004); and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including August 2001 and February 2004 VCAA 
letters that addressed the low back, psychiatric, left hip, 
and left knee disabilities service connection issues which 
were sent to the appellant after the June 1999, December 
2000, and February 2002 AOJ decisions which denied said 
claims.  Although a VCAA letter was not specifically provided 
addressing the migraine headaches service connection issue, 
the reasons and bases sections of the July 2004 Statement of 
the Case and June 2005 Supplemental Statement of the Case 
specifically explained what evidence must be shown in order 
to establish service connection for said disability.  
Furthermore, the July 2004 Statement of the Case and June 
2005 Supplemental Statement of the Case referred to the 
absence of any headache complaints in the service medical 
records and the applicable laws and regulations for proving 
service connection.  Since it appears that appellant is 
contending that the migraines are related to her in-service 
back injury and the Board in its decision herein has 
determined that service connection is not warranted for a 
back disability on the grounds that the in-service back 
injury was acute and a preexisting congenital back 
abnormality was not aggravated by service, it would appear 
that the only material evidence that might prove beneficial 
would be in the form of a medical opinion relating her 
headache disorder to service.  In this regard, that Statement 
of the Case specifically informed appellant that a submitted 
private medical statement lacked any medical opinion 
regarding the origin of the claimed headache disorder.  

It appears that such written correspondence as well as 
Statements of the Case and Supplemental Statements of the 
Case informed the appellant of what information and evidence 
was required to substantiate the claims in question and of 
her and VA's respective duties for obtaining evidence.  It is 
clear from the record, including the VCAA letters, that 
appellant was explicitly asked to provide VA "any evidence 
in [her] possession that pertains" to her claims.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  In addition, the Statements of the Case 
and Supplemental Statements of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were decided 
prior to issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
August 2001 and February 2004 VCAA letters and other 
documents, particularly the July 2004 Statement of the Case 
and June 2005 Supplemental Statement of the Case as discussed 
above, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
service connection claims at issue and to respond to VA 
notice, but the actions taken by VA have essentially cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims in question.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claim.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); See also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  Additionally, it should be noted that appellant is 
being represented in this case by a service organization that 
apparently is well aware of the VCAA and its requirements.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).

With respect to the total rating based on individual 
unemployability claim, since service connection is not 
currently in effect for any disability, as will be explained 
in detail later in this decision, any deficiency in the 
notice is not prejudicial to appellant because she is 
ineligible for the claimed benefit.  See 38 C.F.R. § 4.16(a); 
and VAOPGCPREC 5-2004 (June 23, 2004).  


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records and numerous post-service 
VA and non-VA clinical records.  Appellant has submitted 
private medical opinions regarding the back disability 
etiology and there are VA medical opinions regarding the 
etiology of the back and psychiatric disabilities of record.  
See VA medical opinions rendered in March 1999, June 2002, 
and August and September 2004.  It does not appear that VA 
medical opinion addressing the etiology of the other claimed 
disabilities is required, particularly since none of these 
other disabilities were shown to have been present in 
service.  See 38 C.F.R. § 3.159(c)(4)(i).  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed with respect to these 
claimed disabilities and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to her service connection claims.  
Essentially, all available evidence that could substantiate 
said claims has been obtained.  There is no indication in the 
file that there are additional, available, relevant records 
that have not yet been obtained insofar as the service 
connection appellate issues are concerned.  See Mayfield, 
supra.  With respect to another matter, although additional 
VA outpatient treatment records dated from June to September 
2005 were associated with the claims file without a waiver of 
initial AOJ jurisdiction (except insofar as certain May-June 
2005 records are concerned that were covered by a June 2005 
written waiver), such records are essentially cumulative in 
nature of other evidence of record.  Insofar as the total 
rating based on individual unemployability claim is 
concerned, no additional development is necessary since she 
is ineligible for the claimed benefit for lack of any 
service-connected disability, as will be explained below.  

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

Although arthritis is a disease for which presumptive service 
connection laws and regulations may apply, since appellant 
did not serve in the military for ninety days or more, such 
presumption is inapplicable in the instant case.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Although appellant has claimed that her disabilities at issue 
are related to her back disability, since service connection 
is not in effect for a back disability or any other 
disability, the laws and regulations pertaining to secondary 
service connection are not applicable in the instant case 
either.  See 38 C.F.R. § 3.310 (2004).  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or development defects are not diseases or 
injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).

Applicable law also provides that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service except for defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."




I.  Service Connection for a Low Back Disability

A February 1983 service entrance examination report with 
accompanying medical questionnaire did not include any 
complaints, findings, or diagnoses pertaining to a back 
disability.  Appellant's service medical records during her 
brief period of service reveal that on June 20th, a few days 
after service entrance, she reportedly fell down stairs and 
had tenderness over the lower thoracic and lumbosacral area.  
Acute strain/contusion of the lower thoracic and lumbosacral 
area was assessed.  A June 24, 1983 Entrance Physical 
Standards Board (EPSB) proceedings report noted a history of 
back pain during the past 8 years; that a few days ago, she 
fell on a stairway and experienced acute back pain without 
neurologic symptoms; and that x-rays showed an incomplete 
posterior fusion of L5 vertebral elements.  Spina bifida 
occulta was diagnosed; and appellant was determined medically 
unfit for enlistment and discharged from service on July 1, 
1983.  

Clinical records from a private chiropractor "M.R.Y.", 
D.C., included a July 1986 notation pertaining to appellant's 
back "going out."  In June 1987, it was noted that walking 
on stairs would aggravate her low back instability.  In 
September 1988, she had back symptomatology after involvement 
in a vehicular accident.  

On October 1998 VA orthopedic examination, x-rays of the 
lumbosacral spine showed partial sacralization at L5 on the 
left.  Diagnoses included spina bifida occulta per military 
chart; and low back pain with radiographic evidence of 
partial sacralization at L5 on the left.  In a March 1999 VA 
medical opinion, that same physician opined that appellant's 
low back pain was due to spina bifida occulta and unlikely 
secondary to acute injury in service.

In a July 1999 written statement, "M.R.Y.", D.C., reported 
that he had seen appellant in July 1986; that she provided a 
history of a June 1983 fall on her back with low back pain 
complaints since that accident; and, in his opinion, her low 
back condition was due to that fall.  

In another July 1999 written statement, a different private 
chiropractor reported that he had seen appellant in February 
2000; that she provided a history of an in-service fall on 
her tailbone; and that x-rays showed a transitional vertebra 
at S1.  The impression was that appellant attributed some of 
her current problems to the 1983 fall.  

A September 1999 VA MRI of the lumbar spine and bone scan 
were normal.

On June 2002 VA orthopedic examination, the examiner stated 
that the claims file had been reviewed.  It was noted that 
review of a 1998 x-ray showed a normal lumbar spine except 
for mild spina bifida occulta at S1, and that an MRI had 
shown no herniations/stenosis.  The assessment was that 
appellant had an acute in-service episode of back pain which 
was unlikely the cause of her continued back pain; and that 
the back pain was likely a chronic muscular strain that was 
not a service-connected injury in light of the Medical 
Board's finding that she had back pain prior to service.  

On August 2004 VA psychiatric examination, the examiner 
stated that "[c]laimant's depression seems secondary upon 
her low back complaints, which have borne out, would suggest 
service connection for both."  Additionally, he stated that 
the "[c]laimant appears to be service-connected for an 
adjustment disorder with depressed mood secondary to a 
probable low back service-connected injury...."  

On September 2004 VA orthopedic examination, the examiner 
stated that the claims file had been reviewed.  It was noted 
that a current x-ray of the spine was unremarkable, except 
for a slight transitional vertebra at S1.  The diagnosis was 
spina bifida occulta.  The examiner opined that it was less 
likely as not that appellant's current low back problem was 
related to service, because if the 1983 fall had caused the 
current back problems, it would be expected that there would 
be neurologic findings or more significant physical findings 
on examination conducted at that time as well as radiographic 
findings at that time beyond the preexisting spina bifida 
occulta.  Additionally, any bone/disc injury in 1983 would 
likely have resulted in radiographic findings shown in 2004, 
but there was no evidence of disc damage or findings on 
current x-ray.  The examiner further opined that the spina 
bifida occulta was an incidental radiographic finding and was 
unlikely aggravated by service, because if it had been 
aggravated, the aggravation would have been shown on current 
x-ray and the current x-ray findings were essentially the 
same as those in 1983.  It was also stated that there was no 
clinical evidence of lumbar spine arthritis.  

A question for resolution is whether appellant's spina bifida 
occulta preexisted service or was incurred in or aggravated 
by service.  Parenthetically, it should be pointed out that 
appellant's spina bifida is a congenital abnormality, which 
by its nature preexisted her service.  See Godfrey v. Brown, 
7 Vet. App. 398, 401 (1995) (spina bifida is a congenital 
cleft of the vertebral column).  See also VAOPGCPREC 5-99 
(May 3, 1999) (spina bifida is a birth defect of the 
backbone).  It is questionable whether appellant's congenital 
abnormality may be legally considered a disease, and if so, 
aggravated by service.  A congenital or developmental 
disease, but not defect, may be aggravated by service, 
warranting service connection.  VA O.G.C. Precedent 82-90, 55 
Fed. Reg. 45,711 (1990).

In that VA General Counsel Opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, or system of the 
body that was manifested by a characteristic set of symptoms 
or signs and whose etiology, pathology and prognosis may be 
known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  It is arguable that 
spina bifida occulta (spinal column cleft) is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature, and therefore, a defect rather than 
disease.  However, the Board need not decide the question of 
whether appellant's preexisting low back condition in 
question was a "defect" versus disease or injury, since 
even assuming that the preexisting spina bifida was legally 
capable of being aggravated by appellant's service, there is 
no credible, competent evidence showing that it was in fact 
aggravated by service.  

According to a July 1999 private chiropractor's written 
statement, appellant's "low back condition" was due to the 
in-service fall.  However, this was a conclusionary 
statement, did not explain what the "low back condition" 
was, did not indicate that the chiropractor had reviewed the 
entire claims file, and did not provide any detailed 
rationale for such cursory conclusion.  In another July 1999 
written statement from a different private chiropractor, the 
impression noted that appellant, not that chiropractor, had 
attributed some of her current "problems" to that in-
service fall; and that chiropractor did not include any 
medical opinion by himself as to the etiology of the back 
disability.  A psychologist who conducted said August 2004 VA 
psychiatric examination apparently was under a mistaken 
premise that service connection was in effect for a back 
disability or, alternatively, did not provide any rationale 
for indicating that appellant had a "service-connected" 
back disability.  Thus, the Board discounts the evidentiary 
probative value of these pieces of evidence.  

The negative evidence is overwhelming on this point in 
controversy, and includes March 1999, June 2002, and 
September 2004 VA medical opinions that more persuasively 
explain that appellant's spina bifida occulta preexisted 
service and was not likely aggravated by service.  Said 
September 2004 VA medical opinion in particular specifically 
noted that the claims file had been reviewed and explained 
the rationale that if the preexisting spina bifida occulta 
had been aggravated by the in-service fall, it would have 
been expected that there would be neurologic or radiographic 
findings at that time indicative of aggravation, which there 
were not.  Additionally, the March 1999, June 2002, and 
September 2004 VA medical opinions stated that the appellant 
had an acute in-service back pain/strain and that any current 
back disability was not likely related to service.  As the 
Court stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  

Appellant is not competent to offer medical opinion as to 
whether her preexisting low back congenital abnormality 
permanently increased in severity during service, or that she 
has a superimposed, acquired low back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).

In conclusion, the credible, competent evidence of record 
indicates that the appellant sustained an acute and 
transitory low back injury in service; and that spina bifida 
occulta initially clinically detected in service was a 
congenital abnormality that did not permanently increase in 
severity during service.  For the foregoing reasons, it would 
be to resort to mere speculation to assume that appellant's 
preexisting spina bifida occulta permanently increased in 
severity during her brief 16-day period of service or that 
she has any superimposed, acquired low back disability; and 
to resort to mere speculation is prohibited by the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Service Connection for a Psychiatric Disability, 
Migraine Headache Disorder, Left Hip Disability, and Left 
Knee Disability

Appellant contends that her psychiatric disability, migraine 
headaches, and left hip and knee disabilities are related to 
a back disability caused by the in-service fall in question.  

Neither a February 1983 service entrance examination report 
nor appellant's service medical records, including an EPSB 
proceedings report, contain any complaints, findings, or 
diagnoses pertaining to a psychiatric disability, migraine 
headaches, or left hip and knee disabilities.  

The earliest post-service clinical evidence pertaining to a 
psychiatric disability was not until January 1984, several 
months after service, when anxiety was diagnosed.  In October 
1985, appellant complained of tension headaches.  In January 
1986, anxiety with depression was diagnosed.  In July 1990, 
appellant was very depressed with "nerves shot", which were 
noted to be attributed to domestic problems.  VA clinical 
records indicated that in September 2000, a history of 
chronic back pain was noted and a provisional diagnosis of 
depression/chronic pain was rendered.  Another September 2000 
clinical notation indicated that appellant had a history of a 
maladjusted life, past alcohol/drug abuse, and a son who 
drowned 2 years ago.  Dysthymic disorder secondary to 
physical illness was diagnosed.  Numerous VA clinical records 
dated since the 1990's include treatment for depression, 
migraines/headaches, and left hip and knee complaints.  

In a July 1999 written statement, "M.R.Y.", D.C., reported 
that he had seen appellant in July 1986; and that she 
provided a history of a June 1983 fall on her back with low 
back pain and headache complaints since that accident. 

VA clinical records indicated that in September 1999, 
appellant complained of low back pain radiating to the hips.  
In June 2000, she complained of left knee grinding for 4 
weeks with no history of trauma.  An x-ray was normal.  
Chondromalacia and patellofemoral osteoarthritis were 
diagnosed.  In August 2000, a VA physician noted that 
appellant had chondromalacia and patellofemoral 
osteoarthritis and stated that although left knee pain might 
be "associated" with referred back pain, this was currently 
undetermined.  In February 2001, a history of left hip pain 
for several months was noted.  Left hip degenerative joint 
disease was diagnosed.  X-rays of the left hip were negative.  
In February 2002, x-rays of the left hip and knee were 
negative.

On August 2004 VA psychiatric examination, an adjustment 
disorder with depressed mood secondary to claimed service-
connected low back condition was diagnosed.  The examiner 
stated that "[c]laimant's depression seems secondary upon 
her low back complaints, which have borne out, would suggest 
service connection for both."  

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to these service 
connection appellate issues.  In short, it has not been shown 
by credible, competent evidence that a chronic, acquired 
psychiatric disability, migraine headaches, a left hip 
disability, or a left knee disability was present in service.  
A chronic, acquired psychiatric disability, migraine 
headaches, a left hip disability, or a left knee disability 
was first medically shown after service and has not been 
shown by credible, competent evidence to be etiologically 
related to service.  Although the examiner who conducted an 
August 2004 VA psychiatric examination appears to have 
related an acquired psychiatric disorder to appellant's back 
disability, this does not provide a basis for allowance of 
this appellate issue since service connection is not in 
effect for a back disability.  Appellant is not competent to 
offer medical opinion as to whether any of these claimed 
disabilities had an in-service onset.  See Espiritu.  For the 
foregoing reasons, service connection for a chronic, acquired 
psychiatric disability, migraine headaches, a left hip 
disability, or a left knee disability is not warranted.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  


III.  A Total Rating based on Individual Unemployability

The provisions of 38 C.F.R. § 4.16(a) state, in pertinent 
part, that "[t]otal disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is...unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities...."  

As previously explained, service connection is not currently 
in effect for any disability.  This renders appellant 
ineligible for the claimed benefit, since a service-connected 
disability is a prerequisite for entitlement to a total 
rating based on individual unemployability.  See 38 C.F.R. 
§ 4.16(a); Sabonis, supra; and Mintz v. Brown, 6 Vet. App. 
277 (1994) (the Board does not have jurisdiction to review a 
case if no benefit would accrue to the claimant).  Therefore, 
this claim for entitlement to a total rating based on 
individual unemployability is dismissed.  


ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disability, claimed as 
depression, is denied.

Service connection for migraine headaches is denied.

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.

The issue of entitlement to a total rating based on 
individual unemployability is dismissed.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


